On Rehearing.
Ludei.ing, C. J.
In our former opinion we said that" the appellant and been condemned without beiug before the court. This was an error. He had been cited as a member of the commercial firm of Walters & Elder. The defense to the drafts sued on was that they were given out of the usual course of the partnership business, without any authority, and, not on account of the partnership. And this ■defense was proved; but it was also proved that the appellant, Elder, signed the draits. He can not deny his authority to make the drafts. The judgment against him for the amount of the drafts was therefore correct. 2 Hill, 200, Hawks v. Munger; 13 Peters, 119.
The judgment may also be maintained on another principle. The firm was sued, but evidence was received, without objection, which established the liability of Elder personally. He is bound by this proof. 20 An. 241.
There is no force in the objection that there was no notice of dishonor, as it is proved that the drawer had no funds in the hands of the drawee, and that long after the drafts were due, and with the knowledge that they had not been protested, Elder frequently acknowledged his liability thereon and promised to pay them.
*563Neither is there any force in the position that he gave the drafts for •a balance, on a compromise of a debt due by the estate of Pomroy. Elder, the representative of the estate of Pomroy, could not bind the ■estate by drawing drafts, but he bound himself.
'It is therefore ordered that the decree of this court heretofore ren-dered in this cause be set aside, and that the judgment of the lower ■court be affirmed, witli costs of appeal.